                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Christopher Foster,

      Plaintiff,                                       Case No. 2:19-cv-1576

      V.                                               Judge Michael H. Watson

Ohio Department of                                     Magistrate Judge Jolson
Rehabilitation & Corrections, et at.,

      Defendants.

                               OPINION AND ORDER

      Magistrate Judge Jolson Issued the most recent Report and

Recommendation ("R&R") In this case on October 8, 2019, recommending the

Court deny Plaintiffs motion for leave to proceed In forma pauperls and direct

Plaintiff, If he Intends to pursue this action, to pay the full $400.00 filing fee within

thirty days. R&R, EOF No. 15. Plaintiff timely objected. Ob]., EOF No. 16.

      Pursuant to Federal Rule of Civil Procedure 72(b), the Court has

conducted a de novo review of the Amended Complaint and R&R. The Court

agrees that the Amended Complaint falls to allege that Plaintiff faces an

Imminent danger of serious physical Injury, and Plaintiffs objection Is

OVERRULED.

      The Court ADOPTS the R&R and DENIES Plaintiffs motion for leave to

proceed in forma pauperls. If Plaintiff wishes to proceed with this action, he must

pay the full $400.00 filing fee within THIRTY DAYS. Failure to timely pay the
filing fee will result In dismissal. The Clerk Is DIRECTED to mall a copy of the

R&R, EOF No. 15, and Plaintiffs Complaints, ECF Nos. 1,2, & 13, to the Warden

of the Southern Ohio Correctional Facility. The Clerk shall terminate ECF No. 1.

      ITIS SO ORDERED.




                                         /s/Michael H. Watson
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT




Case No. 2:19-cv-1576                                                   Page 2 of 2
